Name: 81/278/EEC: Commission Decision of 1 April 1981 approving a programme on the marketing of non-edible horticultural products in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-07

 Avis juridique important|31981D027881/278/EEC: Commission Decision of 1 April 1981 approving a programme on the marketing of non-edible horticultural products in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 123 , 07/05/1981 P. 0034 - 0034****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 1 APRIL 1981 APPROVING A PROGRAMME ON THE MARKETING OF NON-EDIBLE HORTICULTURAL PRODUCTS IN BELGIUM PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 81/278/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE BELGIAN GOVERNMENT FORWARDED ITS PROGRAMME ON THE MARKETING OF NON-EDIBLE HORTICULTURAL PRODUCTS ON 14 OCTOBER 1980 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION , EXTENSION AND RATIONALIZATION OF FACILITIES FOR THE COLLECTION , SORTING , PROCESSING , STORING , PACKAGING , SALE AND TRANSPORTATION AS WELL AS FOR THE AUCTIONS OF NON-EDIBLE HORTICULTURAL PRODUCTS WITH THE AIM OF CREATING MARKETING CONDITIONS WHICH ASSURE GROWERS A LONG TERM , SECURE MARKET FOR THEIR PRODUCTS ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE NON-EDIBLE HORTICULTURAL PRODUCTS SECTOR IN BELGIUM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME ON THE MARKETING OF NON-EDIBLE HORTICULTURAL PRODUCTS FORWARDED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 14 OCTOBER 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 1 APRIL 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION